 THE COMMERCIAL NEWS293Northwestern Publishing Company d/b/a The Com-mercial News and Danville Printing and Graph-ic Communications Union No. 257. Case 33-CA-5294June 2, 1981DECISION AND ORDERUpon a charge filed on February 20, 1981, byDanville Printing and Graphic CommunicationsUnion No. 257, herein called the Union, and dulyserved on Northwestern Publishing Companyd/b/a The Commercial News, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 33, issued a complaint on March 3,1981, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December15, 1980, following a Board election in Case 33-RC-2671, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about February16, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On March 9and 17, 1981, Respondent filed its answer andamended answer, respectively, to the complaint ad-mitting in part, and denying in part, the allegationsin the complaint, and requesting that the complaintbe dismissed.On March 23, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 31,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an answer to the Motion for Sum-mary Judgment.I Official notice is taken of the record in the representation proceed-ing, Case 33-RC-2671, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosysrems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 48Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its amended answer to the complaint and in itsanswer to the Motion for Summary Judgment, Re-spondent admits the request and refusal to bargain,but contests the validity of the Board's certificationin the underlying representation proceeding. Re-spondent contends that the Board did not properlyconsider the supervisory status of the employees inthe unit, and that the Board's unit determination islegally invalid.Review of the record, including therecord in Case 33-RC-2671, shows that on No-vember 7, 1980, after a hearing in which Respond-ent participated, the Acting Regional Directorissued a Decision and Direction of Election inwhich he found appropriate the Union's requestedunit of Respondent's motor route drivers, bundlehaulers, and truckdrivers. Thereafter, Respondentfiled a request for review of this decision, allegingthat the unit found appropriate was comprised ofsupervisors. On December 4, 1980, approximately 1hour before the polls opened, the Board telephoni-cally notified the Regional Office that the requestfor review was denied. The Board agent conduct-ing the election thereupon notified Respondent ofthis fact prior to the opening of the polls. By tele-gram dated December 5, 1980, the Board con-firmed its denial of Respondent's request forreview.The Union won the election and Respondentfiled objections, alleging in relevant part that theelection was conducted in violation of the Board'srules because the request for review was still pend-ing and the ballots were not impounded. On De-cember 15, 1980, the Acting Regional Directorissued a Supplemental Decision, in which he over-ruled Respondent's objections and certified theUnion. No request for review was filed to this de-cision.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist herein2 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees 102.67(f) and 102.69(c).THE COMMERCIAL NEWS 293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation with anoffice and place of business in Danville, Illinois, isengaged in the business of publishing, printing, anddistributing a newspaper known as The Commer-cial News. During a representative 12-monthperiod, Respondent's gross volume of business wasin excess of $200,000 and it held membership in orsubscribed to interstate news services, published na-tionally syndicated features, and advertised nation-ally sold products. During this same period, Re-spondent purchased goods valued in excess of$50,000 directly from points located outside theState of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDanville Printing and Graphic CommunicationsUnion No. 257 is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All motor route drivers, bundle haulers, andtruck drivers engaged in transporting andhome delivery of daily newspaper publishedand distributed by the Employer at its Dan-ville, Illinois, facility; but excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn December 4, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 33, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton December 15, 1980, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 13, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 16, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceFebruary 16, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period provided THE COMMERCIAL NEWS295by law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Northwestern Publishing Company d/b/a TheCommercial News is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Danville Printing and Graphic Communica-tions Union No. 257 is a labor organization withinthe meaning of Section 2(5) of the Act.3. All motor route drivers, bundle haulers, andtruck drivers engaged in transporting and home de-livery of daily newspapers published and distribut-ed by the Employer at its Danville, Illinois, facili-ty; but excluding office clerical employees, profes-sional employees, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since December 15, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about February 16, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Northwestern Publishing Company d/b/a TheCommercial News, Danville, Illinois, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Danville Printingand Graphic Communications Union No. 257 asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All motor route drivers, bundle haulers, andtruck drivers engaged in transporting andhome delivery of daily newspapers publishedand distributed by the Employer at its Dan-ville, Illinois, facility; but excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Danville, Illinois, facility copies ofthe attached notice marked "Appendix."3Copiesof said notice, on forms provided by the RegionalDirector for Region 33, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 33,in writing, within 20 days from the date of thisI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."THE COMMERCIAL NEWS 295 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Danville Printing and Graphic Communi-cations Union No. 257 as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All motor route drivers, bundle haulers, andtruck drivers engaged in transporting andhome delivery of daily newspapers pub-lished and distributed by the Employer at itsDanville, Illinois, facility; but excludingoffice clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.NORTHWESTERN PUBLISHING COM-PANY D/B/A THE COMMERCIALNEWS